              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 1 of 51




 1   Mark L. Smith (#213829)
       msmith@smithwashburn.com
 2   Jacob L. Fonnesbeck (#304954)
       jfonnesbeck@smithwashburn.com
 3   SMITH WASHBURN, LLP
     500 South Grand Avenue, Suite 1450
 4   Los Angeles, CA 90071
     Telephone: (213) 418-2390
 5   Facsimile: (213) 418-2399
 6   Attorneys for Reflex Media, Inc. and
     Clover8 Investments PTE. LTD.
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10   REFLEX MEDIA, INC., a Nevada                 Case No.: 3:20-cv-006393
     corporation; and CLOVER8
11   INVESTMENTS PTE. LTD., a Singapore           COMPLAINT FOR:
     corporation,                                 (1)-(10) TRADEMARK INFRINGEMENT
12                                                UNDER 15 U.S.C. § 1114(1) AND 1125(a);
            Plaintiffs,                           (11) CONTRIBUTORY TRADEMARK
13                                                INFRINGEMENT;
     v.                                           (12) VICARIOUS TRADEMARK
14                                                INFRINGEMENT
     SUCCESSFULMATCH.COM, a California            (13) UNFAIR COMPETITION UNDER 15
15   corporation; SUCCESSFUL MATCH                U.S.C. § 1125(a);
     CANADA, INC., a Canadian Corporation;        (14) UNFAIR COMPETITION UNDER CAL.
16   QIANG DU, an individual; and DOES 1–         BUS. & PROF. CODE § 17200 ET. SEQ.
     10, inclusive,
17                                                DEMAND FOR JURY TRIAL
            Defendants.
18

19
            Plaintiffs Reflex Media, Inc. (“Reflex Media”) and Clover8 Investments Pte. Ltd.
20
     (“Clover8,” and together with Reflex Media, “RMI”), by and through their attorneys, Smith
21
     Washburn, LLP, hereby bring this Complaint against Defendants SuccessfulMatch.com,
22
     Successful Match Canada, Inc. (collectively the “Successful Match Companies”), Qiang Du
23
     (also sometimes going by “Jason Du,” hereinafter, sometimes referred to as “Du”) (the
24
     Successful Match Companies and Mr. Du are sometimes collectively referred to as the
25
     “Successful Match Defendants’) and Doe No. 1–10, (collectively, and including Successful
26
     Match and Du, the “Defendants”), and allege as follows:
27

28
                                                                                        COMPLAINT
                                                                    CASE NO. 3:20-CV-006393, PAGE 1
                 Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 2 of 51




 1                                   PRELIMINARY STATEMENT

 2          1.       This is an action for infringement of RMI’s federally-registered trademarks,

 3   including:         SEEKING             ARRANGEMENT,                 SEEKINGARRANGEMENT,

 4   SEEKINGARRANGEMENT.COM,                  SA,    SEEKING.COM,         SEEKING,       MUTUALLY

 5   BENEFICIAL        RELATIONSHIPS,          MUTUALLY          BENEFICIAL       ARRANGEMENTS,

 6   RELATIONSHIP ON YOUR TERMS, and SEEKING MILLIONAIRE (collectively, these

 7   trademarks are sometimes collectively referred to as the “Trademarks” or the “RMI

 8   Trademarks”). This action is brought under Section 32(1) of the Lanham Act, 15 U.S.C. §
 9   1114(1) for unfair competition and false designation of origin under Section 43(a) of the Lanham
10   Act, 15 U.S.C. § 1125(a), for cyberpiracy under 15 U.S.C. § 1125(d), and for substantial and
11   related claims of unfair competition and false designation of origin under Cal. Bus. & Prof. Code
12   §§ 17200 et seq. The action is also brought due to contributory trademark infringement and
13   vicarious trademark infringement in connection with the marketing, advertising, promotion,
14   offering for sale, and/or sale of competing dating and matchmaking services (and other related
15   services) on Successful Match Defendants’ competing websites, <SugarDaddyMeet.com> and
16   <MillionaireMatch.com> (<SugarDaddyMeet.com> and <MillionaireMatch.com> are sometimes
17   referred to collectively as the “Successful Match Websites”) and on websites that they control
18   though their affiliate program (the “Successful Match Affiliate Program”).

19          2.       RMI seeks injunctive and monetary relief.

20                                               PARTIES

21          3.       Plaintiff Reflex Media is, and at all material times hereto was, a corporation duly

22   organized and existing under the laws of the State of Nevada, with its principal place of business

23   in Las Vegas, Nevada. Among other things, Reflex Media operates (or has operated in the past)

24   several online dating websites. 1

25
     1
        RMI operates (or has operated) the following websites: <Seeking.com>
26   <SeekingArrangement.com>,     <SeekingMillionaire.com>,      <WhatsYourPrice.com>,
     <OpenMinded.com>, <PairMeUp.com>, and <PerfectArrangement.com>.
27

28
                                                                                             COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 2
                   Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 3 of 51




 1            4.       Plaintiff Clover8 is, and at all material times hereto was, a corporation duly

 2   organized and existing under the laws of Singapore. As indicated below, Clover8 is the

 3   registered owner of several federally registered trademarks that are used by RMI in conjunction

 4   with the operation of <Seeking.com> and <SeekingArrangement.com> and its related dating

 5   service (<Seeking.com> and <SeekingArrangement.com> are sometimes collectively referred to

 6   as “Seeking Arrangement”), and other dating websites.

 7            5.       Defendant SuccessfulMatch.com is a California corporation, with its principal

 8   place of business located in Mountain View, California and is the co-owner and co-operator of
 9   the   domain       addresses    and    websites   found        at    <www.SugarDaddyMeet.com>             and
10   <www.MillionaireMatch.com> and their related matchmaking and dating services, Sugar Daddy
11   Meet and Millionaire Match. SuccessfulMatch.com also co-owns and co-operates its Successful
12   Match Affiliate Program and exercises control over all sites under that program, including those
13   mentioned in Table A. (See Infra, ¶ 82.)
14            6.       Defendant Successful Match Canada, Inc. is a Canadian corporation with its
15   principal place of business located in Vaughan, Ontario Canada and is the co-owner and co-
16   operator of the domain addresses and websites found at <www.SugarDaddyMeet.com> and
17   <www.MillionaireMatch.com> and their related matchmaking and dating services. Successful
18   Match Canada, Inc. also co-owns and co-operates its Successful Match Affiliate Program and

19   exercises control over all sites under that program, including those mentioned in Table A.

20            7.       Defendant Qiang Du is the founder, President, Chief Executive Officer, and

21   owner of the Successful Match Companies and the co-owner, co-operator, and creator of the

22   domain        addresses,   websites,   and   provider     of        services    found   and    promoted     at

23   <www.SugarDaddyMeet.com> and <www.MillionaireMatch.com>, and directed the Successful

24   Match Companies, including its employees and/or agents, in their unlawful acts. On July 7,

25   2018, Mr. Du declared under oath that he resides in China, but on January 29, 2020 he filed a

26   Statement of Information with the Secretary of State of California where he listed himself as the

27   agent for service of process at a California address at 800 West El Camino Real, #180, Mountain

28
                                                                                                        COMPLAINT
                                                                                    CASE NO. 3:20-CV-006393, PAGE 3
                    Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 4 of 51




 1   View, CA 94040.

 2             8.       RMI does not presently know the true names and capacities of the defendants

 3   named herein as Does 1 through 10, inclusive. RMI will seek leave to amend this complaint to

 4   allege these defendants’ true names and capacities as soon as they are ascertained. RMI is

 5   informed and believe, and on that basis alleges, that each of the fictitiously named defendants,

 6   Does 1 through 10, participated in, and are in some manner responsible for, the acts alleged in

 7   this complaint and the damages resulting therefrom.

 8             9.       RMI is informed and believes that at all times referenced herein, each defendant
 9   was or is the agent, employee, partner, co-venturer, joint venture, successor-in-interest, alter ego,
10   and/or co-conspirator of each and all of the other defendants, and was acting within the course
11   and scope of said agency, employment, partnership, co-venture, joint venture, relationship and/or
12   conspiracy. RMI is further informed and believes, and on that basis alleges, that each defendant
13   acted in concert with, and with the consent of, each of the other defendants, and that each
14   defendant ratified or agreed to accept the benefits of the conduct of each of the other defendants.
15   RMI is further informed and believes, and on that basis alleges, that each defendant actively and
16   knowingly participated in the furtherance of the wrongful acts alleged herein, directed the
17   wrongful acts alleged herein, benefitted from the wrongful acts alleged herein, and/or used the
18   entity-defendants in a willful and intentional manner to carry out the wrongful acts alleged

19   herein.

20                                      JURISDICTION AND VENUE

21             10.      This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, 28

22   U.S.C. § 1331, 1332(a), and 1338(a) and (b), and pursuant to the principles of supplemental

23   jurisdiction under 28 U.S.C. § 1367.

24             11.      This Court’s exercise of personal jurisdiction over Successful Match Canada, Inc.

25   and Defendant Du is proper because they collectively own, operate and/or created the Internet

26   URLs <www.SugarDaddyMeet.com> and <www.MillionaireMatch.com> and are each the co-

27   operator of the Successful Match Affiliate Program and exercise control over all sites under that

28
                                                                                               COMPLAINT
                                                                           CASE NO. 3:20-CV-006393, PAGE 4
               Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 5 of 51




 1   program, including those mentioned in Table A. The Successful Match Websites are highly

 2   interactive websites and can complete sales of credit card and check/debit card payments online

 3   using their servers. Both websites have many paid US members, including members in the state

 4   of California and within this judicial district. Both websites require their members and affiliates

 5   to submit to arbitration in San Francisco, California and both require each user to submit to the

 6   “substantive and choice of law provisions of the State of California.” Not surprisingly, both

 7   <www.SugarDaddyMeet.com> and <www.MillionaireMatch.com> rely heavily on customers

 8   from the United States. According to Alexa.com (a website that offers website traffic analysis –
 9   and which is owned by an Amazon.com subsidiary), the United States tops the list of countries
10   from which these websites obtain their internet traffic. Both websites also advertise heavily to
11   the United States. For instance, when viewing MillionaireMatch.com’s homepage from Los
12   Angeles, the user sees the text “MEET MILLIONAIRES IN LOS ANGELES TODAY.” And the
13   same is true for SugarDaddyMeet.com, which states “Meet Sugar Daddies / Sugar Babies in Los
14   Angeles TODAY and connect with hundreds of thousands of singles like you now!”
15   SugarDaddyMeet.com even proudly proclaims “As a Silicon Valley firm, we have been in the
16   sugar daddy dating business for over a decade!” and proclaims the same to affiliates on the
17   webpage https://www.sugardaddymeet.com/affiliate/, stating: “As a Silicon Valley firm, we have
18   been in the online dating business for over 13 years!” Additionally, the Google Play store

19   description of SugarDaddyMeet’s mobile application infringes upon RMI’s SEEKING

20   ARRANGEMENT trademark and simultaneously advertises directly to US consumers by

21   stating: “[Sugar Daddy Meet] lets you get connected to hundreds of thousands of singles looking

22   for exactly someone like you in New York, Los Angeles, Houston, Chicago, San Diego, Las

23   Vegas, San Antonio, Phoenix, Philadelphia and other cities in US!” And several websites within

24   the Successful Match Affiliate Program, which are controlled by the Successful Match

25   Defendants, infringe upon one or more of RMI’s trademarks while simultaneously advertising

26   directly to consumers in the United States.

27          12.     Additionally, the Successful Match Defendants (except for Successful Match

28
                                                                                             COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 5
               Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 6 of 51




 1   Canada, which was not yet incorporated at the time of the press release) used a counterfeit of

 2   RMI’s Seeking Arrangement trademark in a press release emanating from Los Angeles to

 3   promote a Spanish version of its website, which is still visible online today at https://www.24-

 4   7pressrelease.com/press-release/453086/sugardaddymeet-where-14-million-singles-seeking-

 5   arrangements-launches-a-new-version-in-spain. (See infra ¶ 69). And SugarDaddyMeet.com uses

 6   “Seeking Arrangement” in metadata keywords on its website.

 7          13.     Therefore, through each website, Defendants engage in interactive and

 8   commercial conduct that involves soliciting and/or otherwise actively seeking to transact
 9   business with residents of the United States and California, including residents of this judicial
10   district. Defendants derive material benefits from the State of California and this judicial district,
11   or otherwise purposefully avail themselves of the privileges and protections of the laws of the
12   State of California, such that traditional notions of fair play and due process are not offended by
13   this Court’s exercise of jurisdiction over them.
14          14.     Furthermore, Defendant SuccessfulMatch.com (the co-operator and co-owner of
15   SugarDaddyMeet.com and MillionaireMatch.com) is a California Corporation with its
16   headquarters located in California, therefore, in addition to specific jurisdiction, this Court may
17   exercise general personal jurisdiction over SuccessfulMatch.com.
18          15.     In addition (and/or in the alternative), exercise of personal jurisdiction over

19   Defendants Successful Match Canada, Inc. and Du is appropriate pursuant to Federal Civil Rule

20   4(k)(2). These Defendants (as shown above) have sufficient contacts with the United States to

21   make the exercise of jurisdiction over them consistent with United States laws and the

22   Constitution, and on information and belief, there is no court within the United States where the

23   exercise of jurisdiction would be more appropriate than in the Northern District of California.

24          16.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial

25   part of the events or omissions giving rise to the claim occurred in this district.

26   ////

27   ////

28
                                                                                                COMPLAINT
                                                                            CASE NO. 3:20-CV-006393, PAGE 6
               Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 7 of 51



                                               OVERVIEW
 1
                                                  FACTS
 2
            RMI AND ITS TRADEMARKS
 3
            17.     Plaintiff RMI operates several online dating websites. RMI’s most famous
 4
     website is <SeekingArrangement.com> which now directs all its internet traffic and customers to
 5
     <Seeking.com> 2.
 6
            18.     The Seeking Arrangement website launched in 2006.
 7
            19.     Plaintiff Clover8 is the owner of valid and subsisting United States Trademark
 8
     Registration No. 3377772 for the trademark SEEKING ARRANGEMENT for matchmaking
 9
     services, social introduction agencies, and computer dating services, which has become
10
     incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065. Attached
11
     as Exhibit 1 is a true and correct copy of the registration certificate for Clover8’s United States
12
     Trademark Registration No. 3377772, which was issued by the United States Patent and
13
     Trademark Office on February 5, 2008 to InfoStream Group, Inc. and, as part of a corporate
14
     restructuring, was assigned to its successor-in-interest, Clover8, on March 5, 2015.
15
            20.     Plaintiff Clover8 is the owner of valid and subsisting United States Trademark
16
     Registration No. 4537157 for the trademark SEEKING ARRANGEMENT for Internet based
17
     social networking, introduction, and dating services, matchmaking services, and social
18
     introduction agencies. Attached as Exhibit 2 is a true and correct copy of the registration
19
     certificate for Clover8’s United States Trademark Registration No. 4537157, which was issued
20
     by the United States Patent and Trademark Office on May 27, 2014 to InfoStream Group, Inc.
21
     and, as part of a corporate restructuring, was assigned to its successor-in-interest, Clover8, on
22
     March 5, 2015.
23
            21.     RMI and its predecessor, InfoStream Group, Inc., have used the SEEKING
24
     ARRANGEMENT trademarks in commerce throughout the United States and world
25

26   2
       <Seeking.com> acts as the successor website to <SeekingArrangement.com>. For purposes of
     this complaint, Seeking.com and SeekingArrangement.com are the same.
27

28
                                                                                             COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 7
                 Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 8 of 51




 1   continuously since at least 2006 in connection with the offering for sale, sale, marketing,

 2   advertising and promotion of its website, internet based social networking, introduction and

 3   dating services, matchmaking services, its social introduction agency, and computer dating

 4   services.

 5          22.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

 6   Registration No. 5778730 for the trademark SEEKINGARRANGEMENT for computer

 7   application software for use with mobile devices, namely, software for the purpose of accessing

 8   online dating services; downloadable software in the nature of a mobile application for internet-
 9   based dating; computer software to enable uploading, posting, displaying of images, moving

10   images, film, video recordings, sound recordings, multimedia recordings, animations, and other

11   digital content via global computer and communication networks; education services, namely,

12   providing information about relationships, dating, finances, dating lifestyles, and financial

13   lifestyles; education services, namely, the development, creation, production, and presentation of

14   website content featuring information on topics related to relationships, dating, finances, dating

15   lifestyles, and financial lifestyles, accessible via global computer networks; providing a website

16   featuring blogs and non-downloadable publications in the nature of blog posts, videos, and

17   commentary in the field(s) of beauty, fashion, health, travel, finances, advice, entertainment, as it

18   relates to dating; education and entertainment services, namely, providing non-downloadable,

19   online videos in the field of dating. Attached as Exhibit 3 is a true and correct copy of the

20   registration certificate for Clover8’s United States Trademark Registration No. 5778730, which

21   was issued by the United States Patent and Trademark Office on June 18, 2019.

22          23.      RMI has used the SEEKINGARRANGEMENT mark in commerce throughout

23   the United States and world continuously since at least October 2015 in connection with the

24   offering for sale, sale, marketing, advertising and promotion of its websites, and related services.

25          24.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

26   Registration No. 5778730 for the trademark SEEKINGARRANGEMENT.COM for computer

27   dating services; Internet based social networking, introduction, and dating services;

28
                                                                                              COMPLAINT
                                                                          CASE NO. 3:20-CV-006393, PAGE 8
                 Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 9 of 51




 1   matchmaking services; and social introduction agencies. Attached as Exhibit 4 is a true and

 2   correct copy of the registration certificate for Clover8’s United States Trademark Registration

 3   No. 5357872, which was issued by the United States Patent and Trademark Office on December

 4   19, 2017.

 5          25.      RMI has used the SEEKINGARRANGEMENT.COM mark in commerce

 6   throughout the United States and world continuously since at least August 1, 2006 in connection

 7   with the offering for sale, sale, marketing, advertising and promotion of its websites, and related

 8   services.
 9          26.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

10   Registration No. 5177902 for the trademark SA for computer dating services; dating services,

11   namely, providing an on-line computer database featuring single people interested in meeting

12   other single people; Internet-based dating, social introduction and social networking services;

13   Internet based social networking, introduction, and dating services; matchmaking services;

14   online social networking services accessible by means of downloadable mobile applications;

15   online social networking services in the field of matchmaking through social events, social

16   mixers and clubs; and web site services featuring on-line dating club. Attached as Exhibit 5 is a

17   true and correct copy of the registration certificate for Clover8’s United States Trademark

18   Registration No. 5177902, which was issued by the United States Patent and Trademark Office

19   on April 4, 2017.

20          27.      RMI has used the SA mark in commerce throughout the United States and world

21   continuously since at least September 15, 2016 in connection with the offering for sale, sale,

22   marketing, advertising and promotion of its websites, and related services.

23          28.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

24   Registration No. 5580788 for the trademark SEEKING.COM for matchmaking services; social

25   introduction agencies; Internet based social networking, introduction, and dating services.

26   Attached as Exhibit 6 is a true and correct copy of the registration certificate for Clover8’s

27   United States Trademark Registration No. 5580788, which was issued by the United States

28
                                                                                             COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 9
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 10 of 51




 1   Patent and Trademark Office on October 9, 2018.

 2          29.     RMI has used the SEEKING.COM mark in commerce throughout the United

 3   States and world continuously since at least October 2, 2017 in connection with the offering for

 4   sale, sale, marketing, advertising and promotion of its websites, and related services.

 5          30.     Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

 6   Registration No. 4836358 for the trademark SEEKING for computer dating services; dating

 7   services, namely, providing an on-line computer database featuring single people interested in

 8   meeting other single people; Internet based social networking, introduction, and dating services;
 9   Internet-based dating, social introduction and social networking services; matchmaking services;

10   online social networking services accessible by means of downloadable mobile applications;

11   online social networking services in the field of matchmaking through social events, social

12   mixers and clubs; and web site services featuring on-line dating club. Attached as Exhibit 7 is a

13   true and correct copy of the registration certificate for Clover8’s United States Trademark

14   Registration No. 4836358, which was issued by the United States Patent and Trademark Office

15   on October 20, 2015.

16          31.     RMI has used the SEEKING mark in commerce throughout the United States and

17   world continuously since at least March 10, 2015 in connection with the offering for sale, sale,

18   marketing, advertising and promotion of its websites, and related services.

19          32.     Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

20   Registration No. 5580039 for the trademark SEEKING for downloadable mobile applications for

21   internet-based dating and matchmaking; downloadable mobile applications for social media,

22   namely, for uploading and sharing electronic files, messages, and profiles with others;

23   downloadable mobile applications for accessing online social networking services. Attached as

24   Exhibit 8 is a true and correct copy of the registration certificate for Clover8’s United States

25   Trademark Registration No. 5580039, which was issued by the United States Patent and

26   Trademark Office on October 9, 2018.

27          33.     RMI has used the SEEKING mark in commerce throughout the United States and

28
                                                                                              COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 10
                 Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 11 of 51




 1   world continuously since at least October 19, 2017 in connection with the offering for sale, sale,

 2   marketing, advertising and promotion of its websites, and related services (including its mobile

 3   application).

 4          34.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

 5   Registration No. 3767229 for the trademark SEEKING MILLIONAIRE for computer dating

 6   services;    matchmaking    services;   and   social   introduction     agencies.   The   SEEKING

 7   MILLIONAIRE trademark has become incontestable within the meaning of Section 15 of the

 8   Lanham Act, 15 U.S.C. § 1065. Attached as Exhibit 9 is a true and correct copy of the
 9   registration certificate for Clover8’s United States Trademark Registration No. 3767229, which

10   was issued by the United States Patent and Trademark Office on March 30, 2010 to InfoStream

11   Group, Inc. and, as part of a corporate restructuring, was assigned to its successor-in-interest,

12   Clover8, on March 5, 2015.

13          35.      RMI and its predecessor, InfoStream Group, Inc., have used the SEEKING

14   MILLIONAIRE mark in commerce throughout the United States and world continuously since at

15   least January 2007 in connection with the offering for sale, sale, marketing, advertising and

16   promotion of its websites, and related services.

17          36.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

18   Registration No. 3736566 for the trademark MUTUALLY BENEFICIAL RELATIONSHIPS for

19   dating services, Internet based social networking, introduction, and dating services. The

20   MUTUALLY BENEFICIAL RELATIONSHIPS trademark has become incontestable within the

21   meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065. Attached as Exhibit 10 is a true

22   and correct copy of the registration certificate for Clover8’s United States Trademark

23   Registration No. 3736566, which was issued by the United States Patent and Trademark Office

24   on January 12, 2010 to InfoStream Group, Inc. and, as part of a corporate restructuring, was

25   assigned to its successor-in-interest, Clover8, on March 5, 2015.

26          37.      RMI and its predecessor, InfoStream Group, Inc., have used the MUTUALLY

27   BENEFICIAL RELATIONSHIPS mark in commerce throughout the United States and world

28
                                                                                                COMPLAINT
                                                                           CASE NO. 3:20-CV-006393, PAGE 11
                 Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 12 of 51




 1   continuously since at least August 2006 in connection with the offering for sale, sale, marketing,

 2   advertising and promotion of its websites, and related services.

 3          38.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

 4   Registration No. 4851998 for the trademark RELATIONSHIP ON YOUR TERMS for computer

 5   dating services; matchmaking services; and social introduction agencies. Attached as Exhibit 11

 6   is a true and correct copy of the registration certificate for Clover8’s United States Trademark

 7   Registration No. 4851998, which was issued by the United States Patent and Trademark Office

 8   on November 10, 2015.
 9          39.      RMI has used the RELATIONSHIP ON YOUR TERMS mark in commerce

10   throughout the United States and world continuously since at least July 1, 2014 in connection

11   with the offering for sale, sale, marketing, advertising and promotion of its websites, and related

12   services.

13          40.      Plaintiff Clover8 is the owner of valid and subsisting United States Trademark

14   Registration No. 5580870 for the trademark MUTUALLY BENEFICIAL ARRANGEMENTS

15   for computer dating services; dating services; internet-based dating, social introduction and

16   social networking services. Attached as Exhibit 12 is a true and correct copy of the registration

17   certificate for Clover8’s United States Trademark Registration No. 5580870, which was issued

18   by the United States Patent and Trademark Office on October 9, 2018.

19          41.      RMI has used the MUTUALLY BENEFICIAL ARRANGEMENTS mark in

20   commerce throughout the United States and world continuously since at least April 18, 2006 in

21   connection with the offering for sale, sale, marketing, advertising and promotion of its websites,

22   and related services.

23          42.      As a result of its widespread, continuous, and exclusive use of the Trademarks to

24   identify     RMI’s      websites,   including,   but   not   limited     to:   <Seeking.com>       and

25   <SeekingArrangement.com> and the related services offered by RMI and the identification of

26   RMI as their source, RMI owns valid and subsisting federal statutory and common law rights to

27   the Trademarks.

28
                                                                                                 COMPLAINT
                                                                            CASE NO. 3:20-CV-006393, PAGE 12
                 Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 13 of 51




 1            43.     The RMI Trademarks are distinctive to both the consuming public and RMI’s

 2   trade.

 3            44.     RMI has expended substantial time, money, and resources marketing, advertising,

 4   and promoting its dating websites, including Seeking Arrangement and related services sold

 5   under the Trademarks. Indeed, RMI and its predecessor have used the Trademarks in radio, print

 6   and online advertisements, including through social media. In addition, RMI uses the

 7   Trademarks as keywords on Internet search engines as part of its search engine optimization

 8   strategy.
 9            45.     Clover8, through its exclusive licensee, RMI, provides and sells the services

10   under the Trademarks primarily through the Internet.

11            46.     Under the Trademarks, RMI has attracted many members to its websites and

12   related services.

13            47.     RMI offers and sells its dating services under its trademarks to adults looking for

14   relationships.

15            48.     The website and related services that RMI offers under the Trademarks are of

16   high quality, leading to several successful relationships, positive user reviews, and new and

17   continuing customers.

18            49.     As a result of Plaintiff's expenditures and efforts, the RMI Trademarks have come

19   to signify the high quality of the services designated by the Trademarks, and have acquired

20   incalculable distinction, reputation, and goodwill belonging exclusively to RMI.

21            50.     RMI’s Trademarks and the websites and related services offered thereunder have

22   received significant unsolicited coverage in various media outlets, including, but not limited to:

23   Time, Forbes, The Atlantic, ABC News, CNN, MSNBC, the San Francisco Chronicle, and Fox

24   News Channel.

25            (a)     DEFENDANTS’ UNLAWFUL ACTIVITIES USING RMI’S TRADEMARKS
26            51.     Without RMI’s authorization and beginning after RMI acquired protectable
27

28
                                                                                              COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 13
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 14 of 51




 1   exclusive rights in its Trademarks, Defendants adopted and began using counterfeit marks

 2   identical to RMI’s Trademarks (hereinafter, the "Infringing Marks") in United States commerce.

 3          52.     The Infringing Marks adopted and used by Defendants are identical, and in some

 4   cases, nearly identical, to RMI’s Trademarks.

 5          53.     The dating website and services which Defendants have provided, marketed,

 6   advertised, promoted, offered for sale, and sold under the Infringing Marks are in direct

 7   competition with RMI’s dating websites and services.

 8          54.     Defendants have provided, marketed, advertised, promoted, offered for sale, and
 9   sold their dating website and related services using the Infringing Marks primarily through the

10   Internet (including though mobile applications), the same marketing channel used by RMI to

11   promote its own dating website and services.

12          55.     Defendants offer and sell their dating website and services using the Infringing

13   Marks to adults looking for relationships.

14          56.     Defendants’ websites <SugarDaddyMeet.com> and <MillionaireMatch.com>,

15   and their associated dating services that Defendants offer using the Infringing Marks, are of

16   substantially inferior quality to RMI’s dating websites and associated services, including its

17   Seeking Arrangement website.

18          57.     Defendants are engaged in an illegal scheme designed to confuse consumers

19   through false advertisements and deceptive trade practices using RMI’s protected trademarks

20   on its websites, social media accounts, and through websites that the Successful Match

21   Defendants control through the Successful Match Affiliate Program. The Successful Match

22   Defendants       operate      the      Internet    URLs       <www.SugarDaddyMeet.com>,

23   <MilionaireMatch.com>, and the associated website and business that offers online dating and

24   matchmaking services.

25          58.     As explained further below, the Successful Match Defendants also operate the

26   Successful Match Affiliate Program, and some known affiliate websites which are part of that

27   program are listed in Table A. All of the websites in Table A infringe, and many times

28
                                                                                          COMPLAINT
                                                                     CASE NO. 3:20-CV-006393, PAGE 14
                Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 15 of 51




 1   cybersquat, on one or more of RMI’s Trademarks. RMI does not believe that Table A is an

 2   exhaustive list, or that Table A captures all of the websites that exist or have existed which

 3   infringe     and/or     cybersquat   RMI’s     Trademarks     and     redirect   consumers      to

 4   <www.SugarDaddyMeet.com> and <MilionaireMatch.com> (or other websites owned and

 5   operated by the Successful Match Companies and/or Mr. Du).

 6          59.         Without judicial intervention, websites like those in Table A and further

 7   trademark infringement will continue to exist and proliferate and cause damage to RMI.

 8                (1)      Infringement on SugarDaddyMeet.com, Google Advertisements, Social
                           Media, and in a Press Release by SuccessfulMatch.com
 9
            60.         The Successful Match Defendants use one or more Infringing Marks within
10
     metadata keywords on their website, <www.SugarDaddyMeet.com>, social media webpages,
11
     and on other Internet advertisements to promote their competing business. Attached as Exhibit
12
     13 is a true and correct copy of representative metadata from the Successful Match Defendants’
13
     website, <wwwSugarDaddyMeet.com> (Exhibit 13 at p. 1:7, showing meta name keyword use
14
     of Seeking Arrangement). Attached as Exhibit 14 is a true and correct copy of metadata from the
15
     webpage view-source: https://www.sugardaddymeet.com/out/other/instagram.html showing a
16
     link           to           SugarDaddyMeet’s           official          Instagram            page,
17
     https://www.instagram.com/seekingsweetlovers/. Attached as Exhibit 15 are true and correct
18
     copies of examples of SugarDaddyMeet.com’s official Instagram page and posts. And attached
19
     as Exhibit 16 are true and correct copies of Internet advertisements that appear within Google
20
     search results. In Exhibits 13, 15 and 16, the Successful Match Defendants used the Infringing
21
     Marks, including using counterfeits of RMI’s SEEKING ARRANGEMENT, SEEKING,
22
     MUTUALLY              BENEFICIAL        RELATIONSHIPS,            MUTUALLY           BENEFICIAL
23
     ARRANGEMENTS, and SEEKING MILLIONAIRE marks in metadata keywords and in
24
     Instagram hashtags. 3
25

26   3
      “A hashtag is a type of metadata tag used on social networks such as Twitter and other
     microblogging services, allowing users to apply dynamic, user-generated tagging which makes it
27

28
                                                                                              COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 15
               Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 16 of 51




 1           61.        Notably, the RMI’s official Instagram account for Seeking.com used the hashtags

 2   containing the SEEKING trademark (#seeking #seekingarrangement #whatareyouseeking

 3   #seekingluxury #seekingonmyterms #seekingnotswiping, in that order,) on January 9, 2020

 4   (Exhibit 17), and followed that post with many posts using those hashtags. On June 8, 2020, the

 5   Successful Match Defendants began to use the hashtags #seeking, #whatareyouseeking,

 6   #seekingluxury, and #seekingnotswiping, in that order, on a post on its official Instagram page

 7   for SugarDaddyMeet.com (Exhibit 15). Additionally, the SugarDaddyMeet official Instagram

 8   account also contains “Mutually Beneficial Relationships” on its frontpage and other posts have
 9   used the SEEKING MILLIONAIRE trademark (Exhibit 15).
10           62.        In a related case, REFLEX MEDIA, Inc. et al., v. SUCCESSFULMATCH.COM,
11   et al., No. 2:18-cv-00259-GMN-AGY, Defendants Du and SuccessfulMatch.com were dismissed
12   for   lack    of    jurisdiction.   Following   this   dismissal,   these   Defendants    edited   their
13   SugarDaddyMeet.com homepage to remove the term “mutually beneficial relationship” and
14   replaced it with the term “Seeking Secret Mutual Benefits.”
15           63.        Defendants still use the term “mutually beneficial relationships” on other pages
16   on the SugarDaddyMeeet.com website as well as on their other websites.
17           64.        The use of the phrase “Seeking Secret Mutual Benefits” is a strategic combination
18   of    registered     trademarks     of   Defendants’    competitors,   namely,    RMI’s     SEEKING

19   ARRANGEMENT and MUTUALLY BENEFICIAL RELATIONSHIPS marks, and OBOLEO

20   LTD’s SECRET BENEFITS mark. 4

21           65.        As used on the SugarDaddyMeet.com website, each word in the phrase “Seeking

22

23   possible for others to easily find messages with a specific theme or content. Searching for that
     hashtag will yield each message that has been tagged with it.” Align Tech., Inc. v. Strauss
24   Diamond Instruments, Inc., No. 18-CV-06663-TSH, 2019 WL 1586776, at *7 (N.D. Cal. Apr.
     12, 2019) (quoting https://en.wikipedia.org/wiki/Hashtag) (internal citations and quotation marks
25   omitted).
     4
       The mark “SECRET BENEFITS” is a registered trademark of OBOLEO LTD, believed to be
26   the owner and operator of the website SecretBenefits.com. SecertBenefits.com is a competitor of
     RMI and the Successful Match Defendants.
27

28
                                                                                                 COMPLAINT
                                                                            CASE NO. 3:20-CV-006393, PAGE 16
                Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 17 of 51




 1   Secret Mutual Benefits” is capitalized, and these are the only letters capitalized in the sentence.

 2             66.         Defendants’ actions indicate that Defendants’ conduct is willful and intentional.

 3             67.         Defendants knowingly combined these marks after they became aware that RMI

 4   was seeking redress for Defendants’ violation of RMI’s MUTUALLY BENEFICIAL

 5   RELATIONSHIPS mark.

 6             68.         Nevertheless, Defendants continue to use RMI’s MUTUALLY BENEFICIAL

 7   RELATIONSHIP mark on other pages of the SugarDaddyMeet.com site as well as on their other

 8   and affiliate websites.
 9             And as alleged previously (see paragraph 12, supra) the Successful Match Defendants
10   also use an Infringing Mark (a counterfeit of RMI’s Seeking Arrangement trademark) in a press
11   release emanating from Los Angeles to promote a Spanish version of its website, which is still
12   visible               online         today         at         https://www.24-7pressrelease.com/press-

13   release/453086/sugardaddymeet-where-14-million-singles-seeking-arrangements-launches-a-

14   new-version-in-spain. Attached as Exhibit 18 is a true and correct copy of the Successful

15   Match Defendants’ press release.

16                   (2)      Infringement on Websites in the Successful Match Affiliate Program
17             69.         In addition to their use of Google advertisements using RMI’s trademarks to
18   drive additional internet traffic to the Successful Match Websites, Defendants use the

19   Successful Match Affiliate Program.

20             70.         The Successful Match Defendants exercise nearly total control over the websites

21   used in the Successful Match Affiliate Program. To sign up for the program, a potential affiliate

22   must first register a domain name. The potential affiliates are even advised to consult with a

23   Successful Match account manager to help them choose and register a domain name that

24   “sound[s] like sugar daddy or related dating.” The affiliate then submits the domain name to the

25   Successful Match Defendants for approval through one of the Successful Match Defendants’

26   websites to be used in the Successful Match Affiliate Program. The Successful Match

27   Defendants themselves populate the domain with webpage content (including webpage text,

28
                                                                                                    COMPLAINT
                                                                               CASE NO. 3:20-CV-006393, PAGE 17
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 18 of 51




 1   metadata, and images), or supply the affiliate with tools, such as templates, to allow the affiliate

 2   to populate the website with webpage content (and the Successful Match Defendants must

 3   approve this content). In both scenarios, the Successful Match Defendants maintain control

 4   over the websites within the Successful Match Affiliate Program and supply and/or modify

 5   content on the websites at their discretion. Once the website is complete, if an affiliate wishes

 6   to modify content on the website located at the domain that they submitted, then the affiliate

 7   needs to contact the Successful Match Defendants to make modifications. Further, the

 8   Successful Match Defendants supply dating software, membership database, payment
 9   processing, website design hosting, customer support, and daily tracking of their affiliate’s
10   websites. Additionally, the Successful Match Affiliate Program offered “[l]egal counseling or
11   defense for quality partners,” and a PR specialist to help promote the affiliates’ websites.
12          71.     These websites in the Successful Match Affiliate Program then act as a network
13   of hundreds or thousands of “private label,” “co-branded,” “affiliate” or “sponsoring” websites
14   that operate as a virtual funnel, where the websites have been created and exist to redirect
15   Internet users to the Successful Match Websites.
16          72.     The theory behind the Successful Match Defendants’ design is simple: the
17   Successful Match Defendants and their agents (hereinafter, the Successful Match Affiliates)
18   register domain names, and/or create websites using metadata and/or visible text that contains

19   words or phrases that an Internet user may use when searching for adult dating services using

20   an Internet search engine (e.g. Google) or when entering domain names in their web browser

21   (e.g. Internet Explorer). The websites located at each of these domains re-route the user to the

22   Successful Match Websites. Thus, the more domain names the Successful Match Defendants

23   and their Successful Match Affiliates create, the more likely an Internet user will be ensnared in

24   their cyber-net and exposed to the Successful Match Websites.

25          73.     Dianne Murray, defendant in a previous case (Reflex Media, Inc., et al. vs.

26   SuccessfulMatch.com, et al. Case No. 2:18-CV-00259), owned a website in, and participated in,

27   SuccessfulMatch.com’s Affiliate Program. As a person who participated in the program, Ms.

28
                                                                                               COMPLAINT
                                                                          CASE NO. 3:20-CV-006393, PAGE 18
             Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 19 of 51




 1   Murray shared specific details as to how the program operated. See Exhibit XX for Declaration

 2   of Dianne Elizabeth Murray. Ms. Murray described the program as follows:

 3                            a. Ms. Murray would acquire a domain name and submit it to the

 4                     SuccessfulMatch.com Affiliate Program;

 5                            b. SuccesfulMatch.com controls all of the sites in its Affiliate

 6                     Program, including the content, users, database, modifications, and revenue.

 7                     The owner of the submitted domain name would exercise no control other

 8                     than submitting the domain name to the SuccessfulMatch.com’s Affiliate
 9                     Program.
10                            c. At    the   time     she   would      submit   a   domain    name    to
11                     SuccessfulMatch.com, it would present her with a series of templates for the
12                     website that she would use to create and host the new site in the
13                     SuccessfulMatch.com Affiliate Program;
14                            d. SuccesfulMatch.com would also supply the content for the
15                     website and would, from time to time, modify the content at their discretion;
16                            e. The websites used in the Affiliate Program do not have their own
17                     database of users, but instead, merely act to redirect visitors to one of
18                     SuccessfulMatch.com’s        websites   (e.g.   www.sugardaddymeet.com         or

19                     www.millionairmatch.com);

20                            f. On a monthly basis, SuccessfulMatch.com would mail Ms.

21                     Murray a check – that to the best of her knowledge---represented a

22                     percentage of SuccessfulMatch.com’s revenue received from customers that

23                     were (i) referred through one of her websites to a SuccessfulMatch.com

24                     website and (ii) subscribed as a member to one of the SuccessfulMatch.com

25                     websites;

26                            g. Ms. Murray did not exercise any direct control over the content

27                     posted on any of the websites she owned that are part of the Affiliate

28
                                                                                               COMPLAINT
                                                                          CASE NO. 3:20-CV-006393, PAGE 19
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 20 of 51




 1                     Program. Indeed, if she wanted to make any changes to the content of “her”

 2                     websites she would have to send an email to SuccessfulMatch.com

 3                     requesting those changes;

 4          74.     By design, the Successful Match Defendants’ business model preys particularly

 5   on naive consumers. For example, it is unlikely that a woman searching for a wealthy male

 6   partner would go in search of a beau at a gay nightclub. And yet, the Successful Match

 7   Defendants’       sponsoring       websites     send       users       wishing       to      join

 8   <www.richwomenlookingformen.org> to the same place they send a user seeking to join
 9   <www.wealthygaychat.com>—both are sent to the Successful Match Defendants’ website,
10   <MillionaireMatch.com>.
11          75.     Not all domain names receive the same amount of Internet traffic, and
12   Defendants know that using domain names that are the same as, or confusingly similar to,
13   RMI’s Trademarks and brand names will allow them to divert the highest possible number of
14   customers to their websites and away from RMI’s websites. For example, Defendants use
15   <www.seekingarrangements.org>,                             <seekingarrangementchicago.com>,
16   <seekingarrangementcomlogin.com>,         <seekingarrangementofficialsite.com>,        <seeking-
17   arrangements.com>, <seekingarrangementusa.com>, and many more similarly named websites
18   to redirect consumers to the Successful Match Defendants’ <SugarDaddyMeet.com>.

19          76.     As can be seen from the websites listed in the previous paragraph, at least some

20   of the Successful Match Affiliates hold themselves out as “Seeking Arrangement” or as a

21   Seeking Arrangement login webpage.

22          77.     This is precisely the type of harm U.S. trademark law is designed to prevent.

23   Therefore, Plaintiffs have been forced to bring this lawsuit to end Defendants’ illegal

24   operations and unethical business practices.

25          78.     The Successful Match Defendants are aware that Seeking Arrangement is a

26   competitor of <SugarDaddyMeet.com> and <MillionaireMatch.com>. The Successful Match

27   Defendants are also aware that <www.SugarDaddyMeet.com> and many websites in the

28
                                                                                             COMPLAINT
                                                                        CASE NO. 3:20-CV-006393, PAGE 20
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 21 of 51




 1   Successful Match Affiliate Program directly infringe upon RMI’s trademark(s) because Mr. Du

 2   and SuccessfulMatch.com were named as defendants and served a prior complaint that was filed

 3   in United States District Court, District of Nevada (the “Nevada Complaint”). The Nevada

 4   Complaint named numerous infringing websites, including <SugarDaddyMeet.com> and

 5   infringing   websites    that    funnel    consumers     to    <SugarDaddyMeet.com>         and/or

 6   <MillionaireMatch.com> and were told that “creation and operation of infringing websites is

 7   rapid and ongoing.” In response, Mr. Du and SuccessfulMatch.com made a special appearance

 8   to challenge jurisdiction in that resulting Nevada litigation. As further explained in this
 9   Complaint, Mr. Du and the Successful Match Companies have taken little or no corrective
10   measures to curtail their or their affiliates’ illegal behavior, as several of the named infringing
11   websites in the Nevada Complaint are still in operation and still infringing upon one or more of
12   Reflex’s Trademarks and many more appear to have been created or continue to exist within the
13   Successful Match Affiliate Program.
14          79.     For example, the website located at the URL seeking-arrangement-com.com,
15   which was alleged to have infringed upon Reflex’s SEEKING ARRANGEMENT Trademark in
16   the Nevada Complaint, is still in operation and directs users to a signup webpage for
17   SugarDaddyMeet.com,       located   at:   http://www.sugardaddymeet.com/guest?tid=ardad.       See
18   Exhibit Insert. The text “ardad,” in the webpage URL here is likely the user ID of a Successful

19   Match Affiliate Program participant that operates seeking-arrangement-com.com, which allows

20   the Successful Match Defendants to track users referred to SugarDaddyMeet.com from seeking-

21   arrangement-com.com and pay “bounties” to “ardad” for signups she (or he) generates from her

22   infringing website seeking-arrangement-com.com.

23          80.     To demonstrate just how blatant the infringement is on many of the Successful

24   Match Affiliates’ websites, as an example, Seeking-arrangement-com.com does not just infringe

25   upon Seeking Arrangement in its URL, it also uses the term at least eight times visibly on its

26   homepage. Further, the website uses SeekingArrangement.com, a registered trademark and

27   website owned by Reflex, visibly on the front webpage four times, once proudly stating

28
                                                                                             COMPLAINT
                                                                        CASE NO. 3:20-CV-006393, PAGE 21
             Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 22 of 51




 1   “Welcome     to   SeekingArrangement.com”     and   directing   visitors   of   the   website   to

 2   “SeekingArrangement.com Login” which then sends its users to a webpage that directs them to

 3   the previously mentioned URL http://www.sugardaddymeet.com/guest?tid=ardad. Furthermore,

 4   it uses the RMI “SeekingArrangement” mark twice, and even puts a copyright notice at the

 5   bottom of the webpage, stating “©Copyright © 2020 SeekingArrangement.com. All rights

 6   reserved.” The “SeekingArrangement.com” phrase following the copyright symbol also contains

 7   a hyperlink that does not take it to the actual SeekingArragment.com site, but instead directs

 8   anyone who clicks on it back to the “seeking-arrangement-com.com” site that the user would
 9   already be on. To top it off, seeking-arrangement-com.com’s homepage uses metadata keywords
10   “seekingarrangement.com, seeking arrangement login, seeking arrangement dating website,
11   seeking arrangements” and the metadata description “SeekingArrangement.com is the leading
12   sugar daddy dating site for sugar daddy & sugar baby who are looking for a mutually beneficial
13   relationship.” Mutually Beneficial Relationships is also an RMI Trademark.
14          81.    Many other websites infringe on RMI’s trademarks and redirect users to

15   Defendants’ SugarDaddyMeet.com and/or MillionaireMatch.com websites. Table A below

16   demonstrates some past and present examples of such conduct:

17          82.    Table A:
      #      Infringing Domains Description
18
      A1     sugardaddies.us     Infringes and uses counterfeits of SEEKING
19                               ARRANGEMENT mark and previously infringed and used a
                                 counterfeit of the MUTUALLY BENEFICIAL
20                               RELATIONSHIPS mark. Specifically noticed to the Successful
                                 Match Defendants in the Nevada Complaint. Redirects
21                               consumers to
22                               https://www.sugardaddymeet.com/guest?tid=SD0715.
      A2     wantmillionaire.com Infringes and uses counterfeits of
23                               SEEKINGARRANGEMENT.COM, SEEKING
                                 ARRANGEMENT, SEEKINGARRANGEMENT,
24                               RELATIONSHIP ON YOUR TERMS and MUTUALLY
                                 BENEFICIAL RELATIONSHIPS marks. Specifically noticed
25                               to the Successful Match Defendants in the Nevada Complaint.
26                               Redirects consumers to
                                 https://www.millionairematch.com/verify_phone_to_go_next?ti
27                               d=sam22#regist.

28
                                                                                           COMPLAINT
                                                                      CASE NO. 3:20-CV-006393, PAGE 22
          Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 23 of 51




     A3   sugarpassions.com     Infringes and uses counterfeits of the SEEKING
 1                              ARRANGEMENT mark and uses a photo originally appearing
 2                              at https://www.seeking.com/what-is-an-arrangement.
                                Specifically noticed to the Successful Match Defendants in the
 3                              Nevada Complaint. Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=SP0510.
 4
     A4   lookingforsugardadd   Infringes and uses counterfeits of the SEEKING
 5        y.org                 ARRANGEMENT mark also previously infringed and used a
                                counterfeit of the MUTUALLY BENEFICIAL
 6                              RELATIONSHIPS mark. Specifically noticed to the Successful
 7                              Match Defendants in the Nevada Complaint. Redirects
                                consumers to
 8                              http://www.sugardaddymeet.com/guest?tid=lfsd0508.
     A5   sugarbabywebsite.co   Infringes and uses counterfeits of the SEEKING
 9        m                     ARRANGEMENT mark. Specifically noticed to the Successful
                                Match Defendants in the Nevada Complaint. Redirects
10                              consumers to http://www.sugardaddymeet.com/guest?tid=u.
11   A6   sugardaddyallowanc    Infringes and uses counterfeits of the SEEKING
          e.com                 ARRANGEMENT mark. Specifically noticed to the Successful
12                              Match Defendants in the Nevada Complaint. Redirects
13                              consumers to
                                https://www.sugardaddymeet.com/guest?tid=Bonus.
14
     A7   sugarbabyarrangeme    Infringes and uses counterfeits of the SEEKING
15        nt.com                ARRANGEMENT mark. Previously infringed and used
                                counterfeits of the MUTUALLY BENEFICIAL
16                              RELATIONSHIPS mark. Specifically noticed to the Successful
                                Match Defendants in the Nevada Complaint. Redirects
17                              consumers to
                                https://www.sugardaddymeet.com/guest?tid=sugar106 and
18
                                https://www.sugardaddymeet.com/guest?tid=sa0512.
19   A8   date-a-               Infringes and uses counterfeits of the SEEKING
          millionaire.com       ARRANGEMENT mark. Specifically noticed to the Successful
20                              Match Defendants in the Nevada Complaint. Redirects
                                consumers to
21                              https://www.millionairematch.com/guest?tid=GD512.
22   A9   luxyfriends.com       Infringes and uses counterfeits of the SEEKING
                                ARRANGEMENT mark. Specifically noticed to the Successful
23                              Match Defendants in the Nevada Complaint. Redirects
                                consumers to
24                              http://www.millionairematch.com/guest?tid=GD326.
25

26

27

28
                                                                                      COMPLAINT
                                                                 CASE NO. 3:20-CV-006393, PAGE 23
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 24 of 51




     A10   seekingarrangement    Infringes and uses counterfeits of the
 1         datingsite.com        SEEKINGARRANGEMENT.COM, SEEKING
 2                               ARRANGEMENT, SEEKINGARRANGEMENT,
                                 SEEKING.COM, and SEEKING marks. Cybersquats on the
 3                               SEEKINGARRANGEMENT.COM, SEEKING
                                 ARRANGEMENT and SEEKINGARRANGEMENT marks.
 4                               Specifically noticed to the Successful Match Defendants in the
                                 Nevada Complaint. Redirects consumers to
 5
                                 https://www.sugardaddymeet.com/guest?tid=sugar136.
 6   A11   seekingarrangementl   Infringes, cybersquats, and uses counterfeits of the
           oginsite.com          SEEKINGARRANGEMENT.COM, SEEKING
 7                               ARRANGEMENT, and SEEKINGARRANGEMENT marks.
                                 Infringes and uses counterfeits of the SEEKING.COM and
 8                               SEEKING marks. Specifically noticed to the Successful Match
 9                               Defendants in the Nevada Complaint. Redirects consumers to
                                 http://www.sugardaddymeet.com/guest?tid=Bonus.
10   A12   seekingarrangement    Infringes, cybersquats and uses counterfeit trademarks of
           australia.com         SEEKINGARRANGEMENT and SEEKING
11                               ARRANGEMENT marks. Specifically noticed to the
                                 Successful Match Defendants in the Nevada Complaint.
12
                                 Redirects consumers to
13                               https://www.sugardaddymeet.com/guest?tid=a.a.
     A13   seekingarrangement    Infringes, cybersquats and uses counterfeits of the SEEKING
14         canada.ca             ARRANGEMENT and SEEKINGARRANGEMENT mark.
                                 Specifically noticed to the Successful Match Defendants in the
15                               Nevada Complaint. Redirects consumers to
                                 http://www.sugardaddymeet.com/guest?tid=richsdm28.
16
     A14   seekingarrangements Infringes, cybersquats and uses counterfeits of the SEEKING
17         .org                 ARRANGEMENT and SEEKINGARRANGEMENT marks.
                                Previously infringed and used counterfeits of the MUTUALLY
18
                                BENEFICIAL RELATIONSHIPS mark. Specifically noticed to
19                              the Successful Match Defendants in the Nevada Complaint.
                                Redirects consumers to
20                              https://www.sugardaddymeet.com/guest?tid=sa0512.
     A15   seekingmillionairem Infringes, cybersquats and uses counterfeits of the SEEKING
21
           atch.com             MILLIONAIRE mark. Specifically noticed to the Successful
22                              Match Defendants in the Nevada Complaint. Redirects
                                consumers to
23                              https://www.millionairematch.com/guest?tid=sen02.
     A16   seekingmillionaire.o Infringes, cybersquats and uses counterfeits of the SEEKING
24         rg                   MILLIONAIRE mark. Specifically noticed to the Successful
                                Match Defendants in the Nevada Complaint. Redirects
25
                                consumers to
26                              https://www.millionairematch.com/guest?tid=xws1.

27

28
                                                                                       COMPLAINT
                                                                  CASE NO. 3:20-CV-006393, PAGE 24
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 25 of 51




     A17   seekingarrangementl Infringes, cybersquats and uses counterfeits of the
 1         oginin.com          SEEKINGARRANGEMENT.COM, SEEKING
 2                             ARRANGEMENT and SEEKINGARRANGEMENT marks.
                               Specifically noticed to the Successful Match Defendants in the
 3                             Nevada Complaint. Redirects consumers to
                               http://www.sugardaddymeet.com/guest?tid=ardad.
 4   A18   seeking-            Infringes, cybersquats, and uses counterfeits of the
 5         arrangement-        SEEKINGARRANGEMENT.COM, SEEKING
           com.com             ARRANGEMENT and SEEKINGARRANGEMENT marks.
 6                             Specifically noticed to the Successful Match Defendants in the
                               Nevada Complaint. Redirects consumers to
 7                             http://www.sugardaddymeet.com/guest?tid=ardad.
 8   A19   seekingarrangement. Infringes, cybersquats, and uses counterfeits of the SEEKING
           vip                 ARRANGEMENT and SEEKINGARRANGEMENT marks.
 9                             Redirects consumers to
                               https://www.sugardaddymeet.com/i/bbdy and
10                             https://www.millionairematch.com/i/Kiwifruit.
11   A20   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
           melbourne.com.au    ARRANGEMENT, SEEKINGARRANGEMENT, and
12                             MUTUALLY BENEFICIAL RELATIONSHIPS marks.
                               Redirects consumers to
13                             http://www.sugardaddymeet.com/guest?tid=1266d.
14   A21   seeking-            Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangementcom.co ARRANGEMENT, SEEKINGARRANGEMENT, and
15         m                   SEEKINGARRANGEMENT.COM marks. Redirects
                               consumers to http://www.sugardaddymeet.com/guest?tid=addy.
16   A22   seekinganarrangeme Infringes, cybersquats, and uses counterfeits of the SEEKING
17         ntlogin.com         ARRANGEMENT, SEEKINGARRANGEMENT,
                               SEEKINGARRANGEMENT.COM, and MUTUALLY
18                             BENEFICIAL RELATIONSHIPS marks. Redirects consumers
                               to http://www.sugardaddymeet.com/guest?tid=ardad.
19   A23   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
20         -officialsite.com   ARRANGEMENT, SEEKINGARRANGEMENT,
                               SEEKINGARRANGEMENT.COM, and MUTUALLY
21                             BENEFICIAL RELATIONSHIPS marks. Redirects consumers
                               to http://www.sugardaddymeet.com/guest?tid=rdad.
22   A24   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
23         com.com             ARRANGEMENT, SEEKINGARRANGEMENT,
                               SEEKINGARRANGEMENT.COM, and MUTUALLY
24                             BENEFICIAL RELATIONSHIPS marks. Redirects consumers
                               to http://www.sugardaddymeet.com/guest?tid=rdadd.
25

26

27

28
                                                                                      COMPLAINT
                                                                 CASE NO. 3:20-CV-006393, PAGE 25
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 26 of 51




     A25   seekingarrangement    Infringes, cybersquats, and uses counterfeits of the SEEKING
 1         nz.co.nz              ARRANGEMENT, SEEKINGARRANGEMENT mark.
 2                               SEEKINGARRANGEMENT.COM, SEEKING. Infringes and
                                 uses counterfeits of the MUTUALLY BENEFICIAL
 3                               RELATIONSHIPS mark. Redirects consumers to
                                 https://www.sugardaddymeet.com/guest?tid=sugar130.
 4
     A26   seekingarrangement    Infringes, cybersquats, and uses counterfeits of the SEEKING
 5         dating.com            ARRANGEMENT, SEEKINGARRANGEMENT, and
                                 SEEKINGARRANGEMENT.COM marks. Redirects
 6                               consumers to
                                 https://www.sugardaddymeet.com/guest?tid=T0412.
 7
     A27   seeking-              Infringes, cybersquats, and uses counterfeits of the SEEKING
 8         arrangement.us        ARRANGEMENT and SEEKINGARRANGEMENT marks.
                                 Redirects consumers to
 9                               https://www.sugardaddymeet.com/guest?tid=.c.
10   A28   seeking-              Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangements.co.uk    ARRANGEMENT and SEEKINGARRANGEMENT marks.
11                               Redirects consumers to
                                 http://www.sugardaddymeet.com/guest?tid=.com.
12
     A29   seekinganarrangeme    Infringes, cybersquats, and uses counterfeits of the SEEKING
13         ntcanada.com          ARRANGEMENT and SEEKINGARRANGEMENT marks.
                                 Infringes and uses counterfeits of the SA mark (using the SA
14                               logo). Redirects consumers to
                                 https://www.sugardaddymeet.com/guest?tid=9z.
15
     A30   seekingarrangementi   Infringes, cybersquats, and uses counterfeits of the SEEKING
16         naustralia.com.au     ARRANGEMENT, SEEKINGARRANGEMENT, and
                                 SEEKINGARRANGEMENT.COM marks. Infringes and uses
17                               counterfeits of the SA mark (using the SA logo). Redirects
                                 consumers to
18                               https://www.sugardaddymeet.com/guest?tid=monster.
19   A31   seeking-              Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangement--         ARRANGEMENT, SEEKINGARRANGEMENT, and
20         login.com             SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                 counterfeits of the SA mark (using the SA logo) and
21                               MUTUALLY BENEFICIAL RELATIONSHIPS mark.
                                 Redirects consumers to
22
                                 https://www.sugardaddymeet.com/guest?tid=9z.
23

24

25

26

27

28
                                                                                       COMPLAINT
                                                                  CASE NO. 3:20-CV-006393, PAGE 26
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 27 of 51




     A32   seekinglogin.com.au Infringes, cybersquats, and uses counterfeits of the SEEKING
 1                             and SEEKING.com marks. Infringes and uses counterfeits of
 2                             the SEEKING ARRANGEMENT,
                               SEEKINGARRANGEMENT,
 3                             SEEKINGARRANGEMENT.COM, MUTUALLY
                               BENEFICIAL RELATIONSHIPS and SA (using the SA logo)
 4                             marks. Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=western.
 5
     A33   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
 6         nz.com              ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Redirects
 7                             consumers to
                               http://www.sugardaddymeet.com/guest?tid=ardad.
 8
     A34   www.seekingarrange Infringes, cybersquats, and uses counterfeits of the SEEKING
 9         mentmelbourne.com ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Redirects
10                             consumers to
                               https://www.sugardaddymeet.com/guest?tid=SGG2.
11   A35   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
           ydney.com           ARRANGEMENT, SEEKINGARRANGEMENT, and
12
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
13                             counterfeits of the MUTUALLY BENEFICIAL
                               RELATIONSHIPS mark. Redirects consumers to
14                             https://www.sugardaddymeet.com/guest?tid=SGG1.
15   A36   Seekingarrangement    Infringes, cybersquats, and uses counterfeits of the SEEKING
           loginpage.com         ARRANGEMENT, SEEKINGARRANGEMENT, and
16                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                 counterfeits of the MUTUALLY BENEFICIAL
17                               RELATIONSHIPS mark. Redirects consumers to
                                 https://www.sugardaddymeet.com/guest?tid=ardadd.
18
     A37   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
19         website.com         ARRANGEMENT, SEEKINGARRANGEMENT, and
20                             SEEKINGARRANGEMENT.COM marks. Infringes and uses
                               counterfeits of the MUTUALLY BENEFICIAL
21                             RELATIONSHIPS mark. Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=ardadd.
22   A38   seekanarrangement.c Infringes, cybersquats, and uses counterfeits of the SEEKING
23         o.uk                ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
24                             counterfeits of the MUTUALLY BENEFICIAL
                               RELATIONSHIPS mark. Redirects consumers to
25                             https://www.sugardaddymeet.com/guest?tid=sugar127.
26

27

28
                                                                                       COMPLAINT
                                                                  CASE NO. 3:20-CV-006393, PAGE 27
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 28 of 51




     A39   seeking-             Infringes, cybersquats, and uses counterfeits of the SEEKING
 1         arrangement.ca       ARRANGEMENT, SEEKINGARRANGEMENT, and
 2                              SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                counterfeits of the MUTUALLY BENEFICIAL
 3                              RELATIONSHIPS and SA marks. Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=bing2.
 4   A40   seekingarrangement   Infringes, cybersquats, and uses counterfeits of the SEEKING
 5         brisbane.com.au      ARRANGEMENT, SEEKINGARRANGEMENT, and
                                SEEKINGARRANGEMENT.COM marks. Infringes and uses
 6                              counterfeits of the SEEKING mark. Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=6stb.
 7
     A41   seekingarrangement  Infringes, cybersquats, and uses counterfeits of the SEEKING
 8         perth.com.au        ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
 9                             counterfeits of the SEEKING mark. Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=6stp.
10
     A42   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
11         ite.com.au          ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Redirects
12                             consumers to
                               https://www.sugardaddymeet.com/guest?tid=BingAds.
13
     A43   seeking-            Infringes, cybersquats, and uses counterfeits of the SEEKING
14         arrangement-        ARRANGEMENT, SEEKINGARRANGEMENT, and
           canada.com          SEEKINGARRANGEMENT.COM marks. Redirects
15                             consumers to
                               https://www.sugardaddymeet.com/guest?tid=1266d.
16
     A44   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
17         vancouver.ca        ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
18                             counterfeits of the SEEKING mark. Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=5stv.
19
     A45   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
20         usa.com             ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Redirects
21                             consumers to
                               https://www.sugardaddymeet.com/guest?tid=hookup10.
22   A46   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
23         comlogin.com        ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Redirects
24                             consumers to
                               https://www.sugardaddymeet.com/guest?tid=K666.
25

26

27

28
                                                                                      COMPLAINT
                                                                 CASE NO. 3:20-CV-006393, PAGE 28
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 29 of 51




     A47   seekingarrangementl   Infringes, cybersquats, and uses counterfeits of the SEEKING
 1         ogin.com.au           ARRANGEMENT, SEEKINGARRANGEMENT, and
 2                               SEEKINGARRANGEMENT.COM marks. Redirects
                                 consumers to
 3                               https://www.sugardaddymeet.com/guest?tid=Bonus.
     A48   seeking-              Infringes, cybersquats, and uses counterfeits of the SEEKING
 4         arrangement.com.au    ARRANGEMENT, SEEKINGARRANGEMENT, and
                                 SEEKINGARRANGEMENT.COM marks. Infringes and uses
 5
                                 counterfeits of the RELATIONSHIP ON YOUR TERMS mark.
 6                               Redirects consumers to
                                 https://www.sugardaddymeet.com/guest?tid=Bonus.
 7
     A49   seekingarrangement   Infringes, cybersquats, and uses counterfeits of the SEEKING
 8         chicago.com          ARRANGEMENT, SEEKINGARRANGEMENT, and
                                SEEKINGARRANGEMENT.COM marks. Infringes and uses
 9                              counterfeits of the RELATIONSHIP ON YOUR TERMS mark.
                                Redirects consumers to
10                              https://www.sugardaddymeet.com/guest?tid=Bonus.
11   A50   seeking-             Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangement-         ARRANGEMENT, SEEKINGARRANGEMENT, and
12         login.com            SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                counterfeits of the SEEKING and SEEKING.COM marks (in
13                              meta data. Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=Bonus.
14
     A51   www.seekingarrange Infringes, cybersquats, and uses counterfeits of the SEEKING
15         mentsaustralia.com.a ARRANGEMENT, SEEKINGARRANGEMENT, and
           u                    SEEKINGARRANGEMENT.COM marks. Infringes and uses
16                              counterfeits of the MUTUALLY BENEFICIAL
                                RELATIONSHIPS mark. Redirects consumers to
17
                                https://www.sugardaddymeet.com/guest?tid=Bonus.
18   A52   seekingarrangementt Infringes, cybersquats, and uses counterfeits of the SEEKING
           oronto.ca            ARRANGEMENT and SEEKINGARRANGEMENT marks.
19                              Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=p.
20
     A53   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
21         calgary.ca           ARRANGEMENT and SEEKINGARRANGEMENT marks.
                                Infringes and uses counterfeits of the SEEKING mark.
22                              Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=5stc.
23
     A54   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
24         montreal.ca          ARRANGEMENT and SEEKINGARRANGEMENT marks.
                                Infringes and uses counterfeits of the SEEKING mark.
25                              Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=5stm.
26

27

28
                                                                                      COMPLAINT
                                                                 CASE NO. 3:20-CV-006393, PAGE 29
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 30 of 51




     A55   seekingarrangement   Infringes, cybersquats, and uses counterfeits of the SEEKING
 1         australia.com.au     ARRANGEMENT, SEEKINGARRANGEMENT, and
 2                              SEEKINGARRANGEMENT.COM marks. Redirects
                                consumers to https://www.sugardaddymeet.com/guest?tid=SAa.
 3   A56   seeking-             Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangement-         ARRANGEMENT, SEEKINGARRANGEMENT, and
 4         website.com          SEEKINGARRANGEMENT.COM marks. Redirects
 5                              consumers to https://www.sugardaddymeet.com/guest?tid=saw.
     A57   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
 6
           .co.nz              ARRANGEMENT, SEEKINGARRANGEMENT, and
 7                             SEEKINGARRANGEMENT.COM marks. Infringes and uses
                               counterfeits of the MUTUALLY BENEFICIAL
 8                             RELATIONSHIPS and RELATIONSHIP ON YOUR TERMS
                               marks. Redirects consumers to
 9                             https://www.sugardaddymeet.com/guest?tid=SAZ.
10   A58   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
           officialsite.com    ARRANGEMENT, SEEKINGARRANGEMENT, and
11                             SEEKINGARRANGEMENT.COM marks. Infringes and uses
                               counterfeits of the MUTUALLY BENEFICIAL
12                             RELATIONSHIPS mark. Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=Bonus.
13
     A59   seekingarrangement Infringes, cybersquats, and uses counterfeits of the SEEKING
14         ottawa.ca           ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
15                             counterfeits of the MUTUALLY BENEFICIAL
                               RELATIONSHIPS mark. Redirects consumers to
16
                               http://www.sugardaddymeet.com/guest?tid=sugar110.
17   A60   seekingarrangement   Infringes, cybersquats, and uses counterfeits of the SEEKING
           adelaide.com.au      ARRANGEMENT, SEEKINGARRANGEMENT, and
18
                                SEEKINGARRANGEMENT.COM marks. Infringes and uses
19                              counterfeits of the MUTUALLY BENEFICIAL
                                RELATIONSHIPS mark. Redirects consumers to
20                              https://www.sugardaddymeet.com/guest?tid=sugar119.
21   A61   seekingarrangement   Infringes, cybersquats, and uses counterfeits of the SEEKING
           edmonton.ca          ARRANGEMENT and SEEKINGARRANGEMENT marks.
22                              Infringes and uses counterfeits of the MUTUALLY
                                BENEFICIAL RELATIONSHIPS mark. Redirects consumers
23                              to http://www.sugardaddymeet.com/guest?tid=sugar108.
24   A62   seeking-             Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangements.com     ARRANGEMENT, SEEKINGARRANGEMENT, and
25                              SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                counterfeits of the MUTUALLY BENEFICIAL
26                              RELATIONSHIPS mark. Redirects consumers to
27                              https://www.sugardaddymeet.com/guest?tid=sugarwl23.

28
                                                                                      COMPLAINT
                                                                 CASE NO. 3:20-CV-006393, PAGE 30
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 31 of 51




     A63   seekingarrangement- Infringes, cybersquats, and uses counterfeits of the SEEKING
 1         australia.com       ARRANGEMENT, SEEKINGARRANGEMENT, and
 2                             SEEKINGARRANGEMENT.COM marks. Redirects
                               consumers to
 3                             https://www.sugardaddymeet.com/guest?tid=sugarwl24.
     A64   seekingarrangement- Infringes, cybersquats, and uses counterfeits of the SEEKING
 4         canada.com          ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
 5
                               counterfeits of the MUTUALLY BENEFICIAL
 6                             RELATIONSHIPS mark. Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=sugarwl55.
 7
     A65   seekingarrangement- Infringes, cybersquats, and uses counterfeits of the SEEKING
 8         uk.com              ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
 9                             counterfeits of the MUTUALLY BENEFICIAL
                               RELATIONSHIPS mark. Redirects consumers to
10
                               https://www.sugardaddymeet.com/guest?tid=sugarwl66.
11   A66   seekingarrangement- Infringes, cybersquats, and uses counterfeits of the SEEKING
           -login.com          ARRANGEMENT, SEEKINGARRANGEMENT, and
12
                               SEEKINGARRANGEMENT.COM marks. Redirects
13                             consumers to https://www.sugardaddymeet.com/i/af7046068.
     A67   seeking-            Infringes, cybersquats, and uses counterfeits of the SEEKING
14         arrangement.net     ARRANGEMENT and SEEKINGARRANGEMENT marks.
                               Infringes and uses counterfeits of the MUTUALLY
15
                               BENEFICIAL RELATIONSHIPS and the
16                             SEEKINGARRANGEMENT.COM mark. Redirects consumers
                               to https://www.sugardaddymeet.com/guest?tid=8292.
17
     A68   seekingarrangement- Infringes, cybersquats, and uses counterfeits of the SEEKING
18
           website.com         ARRANGEMENT, SEEKINGARRANGEMENT, and
19                             SEEKINGARRANGEMENT.COM marks. Redirects
                               consumers to https://www.sugardaddymeet.com/i/2460/.
20   A69   seeking-            Infringes, cybersquats, and uses counterfeits of the SEEKING
           arrangement-        ARRANGEMENT, SEEKINGARRANGEMENT, and
21
           app.com             SEEKINGARRANGEMENT.COM marks. Infringes and uses
22                             counterfeits of the MUTUALLY BENEFICIAL
                               RELATIONSHIPS and SA marks. Redirects consumers to
23                             https://www.sugardaddymeet.com/guest?tid=affc.
24   A70   seekanarrangementl   Infringes, cybersquats, and uses counterfeits of the SEEKING
           ogin.com             ARRANGEMENT, SEEKINGARRANGEMENT, and
25                              SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                counterfeits of the MUTUALLY BENEFICIAL
26                              RELATIONSHIPS mark. Redirects consumers to
27                              https://www.sugardaddymeet.com/i/Bonus.

28
                                                                                      COMPLAINT
                                                                 CASE NO. 3:20-CV-006393, PAGE 31
           Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 32 of 51




     A71   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
 1         --login.com         ARRANGEMENT, SEEKINGARRANGEMENT, and
 2                             SEEKINGARRANGEMENT.COM marks. Infringes and uses
                               counterfeits of the MUTUALLY BENEFICIAL
 3                             RELATIONSHIPS mark. Redirects consumers to
                               https://www.sugardaddymeet.com/i/Bonus.
 4   A72   seekingslogin.com   Infringes, cybersquats, and uses counterfeits of the SEEKING
 5                             and SEEKING.com marks. Infringes and uses counterfeits of
                               the SEEKING ARRANGEMENT,
 6                             SEEKINGARRANGEMENT,
                               SEEKINGARRANGEMENT.COM and MUTUALLY
 7                             BENEFICIAL RELATIONSHIPS mark. Redirects consumers
                               to https://www.sugardaddymeet.com/i/Bonus.
 8
     A73   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
 9         -login.com          ARRANGEMENT, SEEKINGARRANGEMENT, and
                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
10                             counterfeits of the MUTUALLY BENEFICIAL
                               RELATIONSHIPS mark. Redirects consumers to
11                             https://www.sugardaddymeet.com/i/vn.
12   A74   seekinganarrangeme Infringes, cybersquats, and uses counterfeits of the SEEKING
           nt.co.uk            ARRANGEMENT and SEEKINGARRANGEMENT marks.
13                             Infringes and uses counterfeits of the SEEKING.COM and
                               SEEKING marks. Redirects consumers to
14                             https://www.sugardaddymeet.com/guest?tid=p.
15   A75   seekinganarrangeme Infringes, cybersquats, and uses counterfeits of the SEEKING
           nt.com.au           ARRANGEMENT, SEEKINGARRANGEMENT, and
16                             SEEKINGARRANGEMENT.COM marks. Infringes and uses
                               counterfeits of the SEEKING.COM, SEEKING, and
17                             MUTUALLY BENEFICIAL RELATIONSHIP marks.
18                             Redirects consumers to
                               https://www.sugardaddymeet.com/guest?tid=p and
19                             https://www.sugardaddymeet.com/guest?tid=n.
     A76   seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
20
           ite.com              ARRANGEMENT, SEEKINGARRANGEMENT, and
21                              SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                counterfeits of the MUTUALLY BENEFICIAL
22                              RELATIONSHIPS mark. Redirects consumers to
                                https://www.sugardaddymeet.com/i/vn.
23
     A77   https://www.secretar Infringes and uses counterfeits of the SEEKING
24         rangements.org/      ARRANGEMENT, MUTUALLY BENEFICIAL
                                ARRANGEMENTS, and RELATIONSHIP ON YOUR
25                              TERMS marks. Redirects consumers to
                                https://www.sugardaddymeet.com/guest?tid=sa6.
26

27

28
                                                                                     COMPLAINT
                                                                CASE NO. 3:20-CV-006393, PAGE 32
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 33 of 51




      A78    seekingarrangement- Infringes, cybersquats, and uses counterfeits of the SEEKING
 1           loginin.com         ARRANGEMENT, SEEKINGARRANGEMENT, and
 2                               SEEKINGARRANGEMENT.COM marks. Infringes and uses
                                 counterfeits of the MUTUALLY BENEFICIAL
 3                               RELATIONSHIPS mark. Redirects consumers to
                                 https://www.sugardaddymeet.com/guest?tid=ardadd.
 4    A79    seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
 5           officialsite.com    ARRANGEMENT, SEEKINGARRANGEMENT, and
                                 SEEKINGARRANGEMENT.COM marks. Infringes and uses
 6                               counterfeits of the MUTUALLY BENEFICIAL
                                 RELATIONSHIPS mark. Redirects consumers to
 7                               https://www.sugardaddymeet.com/guest?tid=SGG3.
 8    A80    seekingarrangements Infringes, cybersquats, and uses counterfeits of the SEEKING
             ydney.com.au        ARRANGEMENT and SEEKINGARRANGEMENT marks.
 9                               Infringes and uses counterfeits of the SEEKING and
                                 MUTUALLY BENEFICIAL RELATIONSHIPS marks.
10                               Redirects consumers to
                                 https://www.sugardaddymeet.com/guest?tid=sugar111.
11
      A81    seekingarrangement      Infringes, cybersquats, and uses counterfeits of the SEEKING
12           winnipeg.ca             ARRANGEMENT and SEEKINGARRANGEMENT marks.
                                     Infringes and uses counterfeits of the SEEKING and
13
                                     MUTUALLY BENEFICIAL RELATIONSHIPS marks.
14                                   Redirects consumers to
                                     https://www.sugardaddymeet.com/guest?tid=sugar111.
15
      A82    seekingarrangement      Infringes, cybersquats, and uses counterfeits of the SEEKING
16           canada.com              ARRANGEMENT, SEEKINGARRANGEMENT, and
                                     SEEKINGARRANGEMENT.COM marks. Redirects
17                                   consumers to https://www.sugardaddymeet.com/i/Bonus.
18    A83    http://www.seekinga Infringes, cybersquats, and uses counterfeits of the SEEKING
             rrangementreview.co ARRANGEMENT, SEEKINGARRANGEMENT (uses logo)
19           m/                  and SEEKINGARRANGEMENT.COM marks. Infringes on
                                 SA mark (uses logo). This site pretends to be a "review
20                               website,” but redirects consumers to
21                               https://www.sugardaddymeet.com/guest?tid=JAmm0011 when
                                 clicking on a hyperlink with the text "Visite [sic]
22                               SeekingArrangement.com."

23          83.     The preceding list is illustrative and not exhaustive, as the Defendants’ creation of

24   infringing websites is rapid and ongoing.

25          84.     The Domains listed in Table A shall be referred to in this complaint as the

26   Infringing Domains.

27          85.     Defendants’ infringing acts as alleged herein have caused and are likely to cause

28
                                                                                             COMPLAINT
                                                                        CASE NO. 3:20-CV-006393, PAGE 33
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 34 of 51




 1   confusion, mistake, and deception among the relevant consuming public as to the source or

 2   origin of the Successful Match Defendants’ websites, <www.SugarDaddyMeet.com>,

 3   <wwwMillionaireMatch.com> and their related services and the websites in their Successful

 4   Match Affiliate Program, and each website is likely to deceive the relevant consuming public

 5   into believing, mistakenly, that Defendants’ websites and related services originate from, or are

 6   associated and/or affiliated with, or otherwise authorized by RMI.

 7          86.     Defendants’ acts are willful with the deliberate intent to trade on the goodwill of

 8   RMI’s Trademarks, cause confusion and deception in the marketplace, and divert potential sales
 9   of dating services offered on RMI’s dating websites, including Seeking Arrangement, to the
10   Defendants.
11          87.     Defendants’ acts are causing, and unless restrained, will continue to cause damage
12   and immediate irreparable harm to RMI and to its valuable reputation and goodwill with the
13   consuming public for which RMI has no adequate remedy at law.
14                                     FIRST CAUSE OF ACTION
15                                  (Federal Trademark Infringement)
16                 (Infringement upon the SEEKING ARRANGEMENT trademarks)
17          88.     RMI incorporates by reference each and every allegation contained in the
18   preceding paragraphs of this complaint, as if fully set forth herein.
19          89.     Defendants’ unauthorized use in commerce of the Infringing Marks as alleged
20   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of
21   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that
22   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are
23   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes
24   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).
25          90.     Defendants have committed the foregoing acts of infringement with full
26   knowledge of RMI’s prior rights in the SEEKING ARRANGEMENT trademarks registered in
27

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 34
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 35 of 51




 1   the United States, and with the willful intent to cause confusion and trade on RMI’s goodwill.

 2          91.     Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          92.     RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys' fees and costs

 7   of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together

 8   with prejudgment and post-judgment interest.
 9          93.     As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          94.     Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                    SECOND CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17                 (Infringement upon the SEEKINGARRANGEMENT trademark)

18          95.     RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          96.     Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          97.     Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the SEEKINGARRANGEMENT trademark and with the

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 35
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 36 of 51




 1   willful intent to cause confusion and trade on RMI’s goodwill.

 2          98.     Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          99.     RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          100.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          101.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                     THIRD CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17             (Infringement upon the SEEKINGARRANGEMENT.COM trademark)

18          102.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          103.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          104.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the SEEKINGARRANGEMENT.COM trademark and with

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 36
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 37 of 51




 1   the willful intent to cause confusion and trade on RMI’s goodwill.

 2          105.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          106.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          107.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          108.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                    FOURTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17                                (Infringement upon the SA trademark)

18          109.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          110.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          111.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the SA trademark and with the willful intent to cause

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 37
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 38 of 51




 1   confusion and trade on RMI’s goodwill.

 2          112.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          113.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          114.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          115.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                     FIFTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17                        (Infringement upon the SEEKING.COM trademark)

18          116.    RMI incorporates by reference each and every allegation               contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          117.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          118.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the SEEKING.COM trademark and with the willful intent to

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 38
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 39 of 51




 1   cause confusion and trade on RMI’s goodwill.

 2          119.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          120.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          121.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          122.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                     SIXTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17                           (Infringement upon the SEEKING trademark)

18          123.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          124.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          125.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the SEEKING trademark and with the willful intent to cause

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 39
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 40 of 51




 1   confusion and trade on RMI’s goodwill.

 2          126.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          127.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys' fees and costs

 7   of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together

 8   with prejudgment and post-judgment interest.
 9          128.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          129.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                   SEVENTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17      (Infringement upon the MUTUALLY BENEFICIAL RELATIONSHIPS trademark)

18          130.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          131.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          132.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the MUTUALLY BENEFICIAL RELATIONSHIPS

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 40
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 41 of 51




 1   trademark and with the willful intent to cause confusion and trade on RMI’s goodwill.

 2          133.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          134.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          135.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          136.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                    EIGHTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17      (Infringement upon the MUTUALLY BENEFICIAL ARRANGEMENTS trademark)

18          137.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          138.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          139.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the MUTUALLY BENEFICIAL ARRANGEMENTS

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 41
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 42 of 51




 1   trademark and with the willful intent to cause confusion and trade on RMI’s goodwill.

 2          140.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          141.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          142.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          143.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                     NINTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17            (Infringement upon the RELATIONSHIP ON YOUR TERMS trademark)

18          144.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          145.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          146.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the RELATIONSHIP ON YOUR TERMS trademark and

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 42
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 43 of 51




 1   with the willful intent to cause confusion and trade on RMI’s goodwill.

 2          147.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          148.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          149.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          150.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                     TENTH CAUSE OF ACTION

16                                  (Federal Trademark Infringement)

17                  (Infringement upon the SEEKING MILLIONAIRE trademark)

18          151.    RMI incorporates by reference each and every allegation contained in the

19   preceding paragraphs of this complaint, as if fully set forth herein.

20          152.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

21   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

22   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

23   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

24   in some way affiliated with or sponsored by RMI. Defendants’ conduct therefore constitutes

25   trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

26          153.    Defendants have committed the foregoing acts of infringement with full

27   knowledge of RMI’s prior rights in the SEEKING MILLIONAIRE trademark and with the

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 43
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 44 of 51




 1   willful intent to cause confusion and trade on RMI’s goodwill.

 2          154.    Defendants’ conduct is causing immediate and irreparable harm and injury to

 3   RMI, and to its goodwill and reputation, and will continue to both damage RMI and confuse the

 4   public unless enjoined by this court. RMI has no adequate remedy at law.

 5          155.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 6   damages, Defendants’ profits, enhanced damages and profits, and reasonable attorneys' fees and

 7   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

 8   together with prejudgment and post-judgment interest.
 9          156.    As a direct and proximate result of Defendants’ infringing activities as alleged
10   herein, RMI has suffered substantial damage in an amount to be proven at trial, but estimated to
11   exceed $75,000, exclusive of interest and costs.
12          157.    Defendants’ foregoing acts constitute an exceptional case and are intentional,
13   entitling RMI to treble their actual damages and/or statutory damages for trademark
14   counterfeiting and to an award of attorneys’ fees.
15                                  ELEVENTH CAUSE OF ACTION

16                 (Contributory Trademark Infringement of the RMI Trademarks)

17   (Against Defendants SuccessfulMatch.com, Successful Match Canada, Inc. and Qiang Du)

18          158.    RMI incorporates by reference each allegation contained in the preceding

19   paragraphs of this complaint as if fully set forth herein.

20          159.    The Successful Match Defendants intentionally induced the Successful Match

21   Affiliates to infringe on the Trademarks through the infringing domains and provided them with

22   payments for internet traffic that results in signups to MillionaireMatch.com and

23   SugarDaddyMeet.com, access to dating software, a membership database, payment processing,

24   website hosting, customer support, website design, and daily tracking of their affiliate’s websites

25   on which each affiliate infringes upon various RMI Trademarks for the benefit of Defendants.

26   Additionally, Defendant SuccessfulMatch.com offered “[l]egal counseling or defense for quality

27   partners,” and a PR specialist to help promote the affiliates’ websites.

28
                                                                                              COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 44
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 45 of 51




 1          160.    Defendants SuccessfulMatch.com, Successful Match Canada, Inc. and Qiang Du

 2   each had notice that their affiliates were infringing upon RMI Trademarks as Du and

 3   SuccessfulMatch.com were involved in a prior lawsuit, and because the domains that infringe

 4   upon the RMI Trademarks were provided to SuccessfulMatch.com so that each could be a part of

 5   the affiliate programs for each website and receive “bounty” payments for sign ups.

 6          161.    The Successful Match Defendants exercise direct control over the Affiliate

 7   Defendants and thereby can control and monitor the content posted on the Infringing Domains.

 8          162.    The actions of Successful Match described above and specifically, without
 9   limitation, its knowledge, participation, and inducement of the unauthorized use of the RMI
10   Trademarks and confusingly similar variations thereof, in commerce to advertise, market, and
11   sell its products and services throughout the United States and Nevada constitute contributory
12   trademark infringement in violation of federal law.
13          163.    The actions of the Successful Match Defendants, if not enjoined, will continue.
14          111. RMI has suffered and continues to suffer damages in an amount to be proven at trial
15   consisting of, among other things, diminution in the value of and goodwill associated with the
16   Trademarks, and injury to Plaintiffs’ businesses.
17                                  TWELFTH CAUSE OF ACTION

18       (Vicarious Trademark Infringement of the RMI Trademarks Against Defendants

19              SuccessfulMatch.com, Successful Match Canada, Inc. and Qiang Du)

20          112.    Plaintiffs incorporate by reference each allegation contained in the preceding

21   paragraphs of this complaint as if fully set forth herein.

22          113.    The actions of Defendants SuccessfulMatch.com, Successful Match Canada,

23   Inc. and Qiang Du described above and specifically, without limitation, their knowledge,

24   participation, and inducement of the unauthorized use of the Trademarks and confusingly

25   similar variations thereof, in commerce to advertise, market, and sell their products and

26   services throughout the United States and Nevada constitute vicarious trademark infringement

27   in violation of federal law.

28
                                                                                            COMPLAINT
                                                                       CASE NO. 3:20-CV-006393, PAGE 45
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 46 of 51




 1          114.    Defendants SuccessfulMatch.com, Successful Match Canada, Inc. and Qiang

 2   Du have or had the ability to control the actions of the Affiliate Defendants, fund the

 3   advertising activities of the Affiliate Defendants, and derive a direct financial benefit from the

 4   illegal acts of the Affiliate Defendants complained of throughout this complaint.

 5          115.    The actions of Defendants SuccessfulMatch.com, Successful Match Canada,

 6   Inc. and Qiang Du, if not enjoined, will continue.

 7          116.    RMI has suffered and continues to suffer damages in an amount to be proven at

 8   trial consisting of, among other things, diminution in the value of and goodwill associated with
 9   the Trademarks, and injury to Plaintiffs’ businesses.
10          117.    The actions of Defendants SuccessfulMatch.com, Successful Match Canada,
11   Inc. and Qiang Du described above were and continue to be deliberate and willful, entitling
12   RMI to treble its actual damages and to an award of attorneys’ fees.
13                                THIRTEENTH CAUSE OF ACTION

14                             (Unfair Competition under 15 U.S.C. § 1125)

15          118.    RMI incorporates by reference each and every allegation contained in the

16   preceding paragraphs of this complaint, as if fully set forth herein.

17          119.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

18   herein is likely to deceive consumers as to the origin, source, sponsorship, or affiliation of

19   Defendants’ services, and is likely to cause consumers to believe, contrary to fact, that

20   Defendants’ services are sold, authorized, endorsed, or sponsored by RMI, or that Defendants are

21   in some way affiliated with or sponsored by RMI.

22          120.    Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

23   herein constitutes use of a false designation of origin and misleading description and

24   representation of fact.

25          121.    Defendants’ conduct as alleged herein is willful and is intended to and is likely to

26   cause confusion, mistake, or deception as to the affiliation, connection, or association of

27   Defendant with RMI.

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 46
               Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 47 of 51




 1          122.    Defendants’ conduct as alleged herein constitutes unfair competition in violation

 2   of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

 3          123.    Defendants’ conduct as alleged herein is causing immediate and irreparable harm

 4   and injury to RMI, and to its goodwill and reputation, and will continue to both damage RMI and

 5   confuse the public unless enjoined by this Court. RMI has no adequate remedy at law.

 6          124.    RMI is entitled to, among other relief, injunctive relief and an award of actual

 7   damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys' fees, and

 8   costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,
 9   together with prejudgment and post-judgment interest.

10                                FOURTEENTH CAUSE OF ACTION

11                    (Unfair Competition, Cal. Bus. & Prof. Code § 17200 et seq.)

12          125.    RMI incorporates by reference each and every allegation contained in the

13   preceding paragraphs of this complaint, as if fully set forth herein.

14          126.    Any conduct that is unlawful, unfair or deceptive constitutes a violation of the

15   California Unfair Competition Law, Business and Professions Code § 17200 et seq.

16          127.    Defendants have falsely represented an affiliation, connection, and/or association

17   between       Defendants      websites,      including      <www.SugarDaddyMeet.com>                and

18   <www.MillionaireMatch.com> and RMI’s Seeking Arrangement by using the Infringing

19   Trademarks in metadata on its website, in at least one press release, and through the Successful

20   Match Affiliate Program.

21          128.    RMI requests that this Court enjoin Defendants from further engaging in

22   consumer fraud by infringing on any of RMI’s Trademarks to describe Defendants’ competing

23   businesses.

24                                        PRAYER FOR RELIEF

25          WHEREFORE, Plaintiff requests judgment against Defendant as follows:

26          1.      That Defendants have violated Section 32 of the Lanham Act (15 U.S.C. § 1114)

27   and Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)).

28
                                                                                                  COMPLAINT
                                                                             CASE NO. 3:20-CV-006393, PAGE 47
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 48 of 51




 1          2.      That Defendants have engaged in Unfair Competition under 15 U.S.C. § 1125(a).

 2          3.      That Defendants have engaged in Unfair Competition under Cal. Bus. & Prof.

 3   Code. § 17200 et. seq.

 4          4.      Granting an injunction temporarily, preliminarily and permanently enjoining the

 5   Defendants, their employees, agents, officers, directors, attorneys, successors, affiliates,

 6   subsidiaries, and assigns, and all of those in active concert and participation with any of the

 7   foregoing persons and entities who receive actual notice of the Court's order by personal service

 8   or otherwise from:
 9               a. selling, marketing, advertising, promoting, or authorizing any third party to sell,

10                  market, advertise or promote any goods or services bearing the Infringing Marks

11                  or any other mark that is a counterfeit, copy, simulation, confusingly similar

12                  variation, or colorable imitation of RMI’s Trademarks;

13               b. engaging in any activity that infringes RMI’s rights in its Trademarks;

14               c. engaging in any activity constituting unfair competition with RMI;

15               d. making or displaying any statement, representation, or depiction that is likely to

16                  lead the public or the trade to believe that (i) Defendants’ website and services

17                  are in any manner approved, endorsed, licensed, sponsored, authorized, or

18                  franchised by or associated, affiliated, or otherwise connected with RMI, or (ii)

19                  RMI’s websites and services, are in any manner approved, endorsed, licensed,

20                  sponsored, authorized, or franchised by or associated, affiliated, or otherwise

21                  connected with Defendants;

22               e. using or authorizing any third party to use in connection with any business,

23                  goods, or services any false description, false representation, or false designation

24                  of origin, or any marks, names, words, symbols, devices, or trade dress that

25                  falsely associate such business, goods and/or services with RMI or tend to do so;

26               f. registering or applying to register any trademark, service mark, domain name,

27                  trade name, or other source identifier or symbol of origin consisting of or

28
                                                                                             COMPLAINT
                                                                        CASE NO. 3:20-CV-006393, PAGE 48
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 49 of 51




 1                  incorporating the mark Infringing Marks, or any other mark that infringes or is

 2                  likely to be confused with RMI’s Trademarks, or any goods or services of RMI,

 3                  or RMI as their source;

 4               g. aiding, assisting, or abetting any other individual or entity in doing any act

 5                  prohibited by sub-paragraphs (a) through (f)

 6               h. accessing any of RMI’s websites (including access to these websites through

 7                  mobile    applications),   including,   but    not   limited   to:   <Seeking.com>

 8                  <SeekingArrangement.com>, <SeekingMillionaire.com>, <MissTravel.com>,
 9                  <WhatsYourPrice.com>,         <OpenMinded.com>,          <PairMeUp.com>,        and

10                  <PerfectArrangement.com>.

11          5.      Granting such other and further relief as the Court may deem proper to prevent

12   the public and the trade from deriving the false impression that any goods or services

13   manufactured, sold, distributed, licensed, marketed, advertised, promoted, or otherwise offered

14   or circulated by Defendants are in any way approved, endorsed, licensed, sponsored, authorized,

15   or franchised by or associated, affiliated, or otherwise connected with RMI or constitute or are

16   connected with RMI’s services.

17          6.      Directing Defendants to immediately cease all display, distribution, marketing,

18   advertising, promotion, sale, offer for sale and/or use of any and all packaging, labels, catalogs,

19   shopping bags, containers, advertisements, signs, displays, and other materials that feature or

20   bear any designation or mark incorporating the Infringing Marks or any other mark that is a

21   counterfeit, copy, simulation, confusingly similar variation, or colorable imitation of RMI’s

22   Trademarks, and to direct all distributors, retailers, wholesalers, and other individuals and

23   establishments wherever located in the United States that distribute, advertise, promote, sell, or

24   offer for sale Defendants’ goods or services to cease forthwith the display, distribution,

25   marketing, advertising, promotion, sale, and/or offering for sale of any and all goods, services,

26   packaging, labels, catalogs, shopping bags, containers, advertisements, signs, displays, and

27   other materials featuring or bearing the mark Infringing Marks or any other mark that is a

28
                                                                                              COMPLAINT
                                                                         CASE NO. 3:20-CV-006393, PAGE 49
              Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 50 of 51




 1   counterfeit, copy, simulation, confusingly similar variation, or colorable imitation of RMI’s

 2   Trademarks, and to immediately remove them from public access and view.

 3          7.      Directing that Defendants recall and deliver up for destruction or other

 4   disposition all uses and related materials incorporating or bearing the Infringing Marks or any

 5   other mark that is a counterfeit, copy, confusingly similar variation, or colorable imitation of

 6   RMI’s Trademarks.

 7          8.      Directing, pursuant to Section 35(a) of the Lanham Act (15 U.S.C. § 1116(a)),

 8   that Defendants file with the court and serve upon RMI’s counsel within thirty (30) days after
 9   service on Defendant of an injunction in this action, or such extended period as the court may

10   direct, a report in writing under oath, setting forth in detail the manner and form in which

11   Defendants have complied therewith.

12          9.      Awarding RMI an amount up to three times the amount of its actual damages, in

13   accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)) or statutory damages

14   for counterfeiting pursuant to 15 U.S.C. § 1117(c).

15          10.     Directing that Defendants account to and pay over to RMI all profits realized by

16   its wrongful acts in accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)),

17   enhanced as appropriate to compensate RMI for the damages caused thereby.

18          11.     Awarding RMI punitive and exemplary damages as the court finds appropriate to

19   deter any future willful infringement.

20          12.     Declaring that this is an exceptional case pursuant to Section 35(a) of the

21   Lanham Act and awarding Plaintiff its costs and reasonable attorneys' fees thereunder (15

22   U.S.C. § 1117(a)).

23          13.     Awarding Plaintiff interest, including prejudgment and post-judgment interest,

24   on the foregoing sums.

25          14.     Awarding such other and further relief as the Court deems just and proper.

26   ////

27   ////

28
                                                                                            COMPLAINT
                                                                       CASE NO. 3:20-CV-006393, PAGE 50
            Case 3:20-cv-06393-JSC Document 1 Filed 09/11/20 Page 51 of 51




 1                                   DEMAND FOR JURY TRIAL

 2         Plaintiffs hereby request a jury trial in this matter.

 3
     DATED: September 11, 2020                             SMITH WASHBURN, LLP
 4

 5                                                                /s/ Mark L. Smith
                                                           Mark L. Smith
 6                                                         Attorney for Reflex Media, Inc. and
                                                           Clover8 Investments PTE. LTD.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                             COMPLAINT
                                                                        CASE NO. 3:20-CV-006393, PAGE 51
